*1334OPINION.
Phillips :
This proceeding was submitted upon the pleadings and upon a stipulation of facts', the material portions of which have been incorporated in our findings of fact above. The single question involved is whether the amounts received by the petitioner under contract by which it was to construct an extension of its lines, the cost of which was to be paid by the rual residents of the community served, is taxable as income. The decision of this ques-*1335lion is governed by the decisions of the Board in Appeal of Liberty Light & Power Co., 4 B. T. A. 155, and Great Northern Railway Co. v. Commissioner, 8 B. T. A. 225, 272, which were in turn based upon the decision and opinion of the court in Edwards v. Cuba Railroad Co., 268 U. S. 628. See also Aransas Compress Co. v. Commissioner, 8 B. T. A. 155.

There is no deficiency. Decision will be entered accordingly.